Name: Commission Decision No 3599/88/ECSC of 18 November 1988 imposing definitive anti-dumping duties on imports of certain iron or steel sections originating in Yugoslavia and Turkey, definitively collecting the provisional anti-dumping duties imposed on those imports, accepting undertakings given in connection with imports of iron or steel sections originating in Yugoslavia and Turkey and terminating the investigation with regard to the exporters concerned
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-11-19

 Avis juridique important|31988S3599Commission Decision No 3599/88/ECSC of 18 November 1988 imposing definitive anti-dumping duties on imports of certain iron or steel sections originating in Yugoslavia and Turkey, definitively collecting the provisional anti-dumping duties imposed on those imports, accepting undertakings given in connection with imports of iron or steel sections originating in Yugoslavia and Turkey and terminating the investigation with regard to the exporters concerned Official Journal L 313 , 19/11/1988 P. 0018 - 0020*****COMMISSION DECISION NO 3599/88/ECSC OF 18 NOVEMBER 1988 IMPOSING DEFINITIVE ANTI-DUMPING DUTIES ON IMPORTS OF CERTAIN IRON OR STEEL SECTIONS ORIGINATING IN YUGOSLAVIA AND TURKEY, DEFINITIVELY COLLECTING THE PROVISIONAL ANTI-DUMPING DUTIES IMPOSED ON THOSE IMPORTS, ACCEPTING UNDERTAKINGS GIVEN IN CONNECTION WITH IMPORTS OF IRON OR STEEL SECTIONS ORIGINATING IN YUGOSLAVIA AND TURKEY AND TERMINATING THE INVESTIGATION WITH REGARD TO THE EXPORTERS CONCERNED THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY, HAVING REGARD TO COMMISSION DECISION NO 2424/88/ECSC OF 29 JULY 1988 ON PROTECTION AGAINST DUMPED OR SUBSIDIZED IMPORTS FROM COUNTRIES NOT MEMBERS OF THE EUROPEAN COAL AND STEEL COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLES 10 AND 12 THEREOF, AFTER CONSULTATIONS WITHIN THE ADVISORY COMMITTEE AS PROVIDED FOR UNDER THE ABOVE DECISION, WHEREAS : A . PROVISIONAL MEASURES ( 1 ) THE COMMISSION, BY DECISION NO 2158/88/ECSC ( 2 ) IMPOSED PROVISIONAL ANTI-DUMPING DUTIES ON IMPORTS OF CERTAIN IRON OR STEEL SECTIONS ORIGINATING IN YUGOSLAVIA AND TURKEY . B . SUBSEQUENT PROCEDURE ( 2 ) FOLLOWING THE IMPOSITION OF THE PROVISIONSL ANTI-DUMPING DUTIES CERTAIN TURKISH AND YUGOSLAV EXPORTERS REQUESTED AND WERE GRANTED AN OPPORTUNITY TO BE HEARD BY THE COMMISSION AND MADE SUBMISSIONS EXPRESSING THEIR VIEWS ON THE PROVISIONAL DUTIES IMPOSED . C . DUMPING ( 3 ) WITH REGARD TO CERTAIN EXPORT TRANSACTIONS CARRIED OUT BY THE TURKISH EXPORTER/PRODUCER I . ZDAS /IDC WHICH HAD BEEN INCLUDED IN THE DUMPING CALCULATIONS BY THE COMMISSION IT WAS SHOWN THAT THE SHIPMENTS CONCERNED HAD NOT BEEN DIRECTED TO THE COMMUNITY . THE COMMISSION REVISED ITS DUMPING CALCULATION ACCORDINGLY . ON THIS BASIS THE DUMPING MARGIN FOR I . ZDAS /IDC IS DEFINITIVELY DETERMINED AT 35,5 %. ( 4 ) NO NEW EVIDENCE ON DUMPING HAS BEEN RECEIVED SINCE THE IMPOSITION OF THE PROVISIONAL DUTIES IN RESPECT OF OTHER IMPORTS ORIGINATING IN TURKEY AND YUGOSLAVIA . THE COMMISSION THEREFORE CONSIDERS ITS FINDINGS ON DUMPING WITH REGARD TO YUGOSLAVIA AND ANOTHER TURKISH EXPORTER WHICH HAS COOPERATED, CEMTAS , AS SET OUT IN DECISION NO 2158/88 / ECSC TO BE DEFINITIVE . D . INJURY ( 5 ) WITH REGARD TO INJURY IT WAS CLAIMED ON BEHALF OF THE TURKISH PRODUCERS/EXPORTERS THAT IN VIEW OF PARTICULAR CIRCUMSTANCES CONCERNING THE IMPORTS ORIGINATING IN TURKEY CUMULATION WITH IMPORTS ORIGINATING IN YUGOSLAVIA WAS NOT WARRANTED AND THAT IMPORTS OF IRON OR STEEL SECTIONS FROM TURKEY TAKEN IN ISOLATION COULD NOT HAVE CAUSED INJURY TO THE COMMUNITY INDUSTRY . ( 6 ) AS THE COMMISSION HAS NOT RECEIVED EVIDENCE WHICH COULD JUSTIFY ISOLATING THE IMPACT OF THE DUMPED IMPORTS ORIGINATING IN TURKEY ON THE COMMUNITY INDUSTRY FROM THOSE ORIGINATING IN YUGOSLAVIA WITH REGARD TO QUALITY, DISTRIBUTION CHANNELS, FINAL UTILIZATION AND PRICES ON THE COMMUNITY MARKET IT IS CONSIDERED THAT THE DUMPED IMPORTS ORIGINATING IN TURKEY ARE NORMALLY COMPETING WITH THE LIKE PRODUCTS IMPORTED FROM YUGOSLAVIA, OTHER THIRD COUNTRIES AND THE COMMUNITY PRODUCTION . THE COMMISSION THEREFORE CONCLUDES THAT THE DUMPED IMPORTS ORIGINATING IN TURKEY HAVE CONTRIBUTED SIGNIFICANTLY TO THE INJURY CAUSED TO THE COMMUNITY INDUSTRY AND THAT IN ORDER TO ASSESS THE TOTAL IMPACT ON THE COMMUNITY INDUSTRY CUMULATION WITH IMPORTS FROM YUGOSLAVIA IS JUSTIFIED . ( 7 ) IT WAS FURTHER SUBMITTED ON BEHALF OF A TURKISH EXPORTER THAT THE VOLUME AND PRICES OF IMPORTS ORIGINATING IN OTHER THIRD COUNTRIES, IN PARTICULAR STATE TRADING COUNTRIES NOT COVERED BY THE PROCEEDING HAVE ALSO SIGNIFICANTLY CONTRIBUTED TO THE INJURY CAUSED TO THE COMMUNITY INDUSTRY AND SHOULD HAVE BEEN INCLUDED IN THE PROCESSING IN ORDER TO AVOID DISCRIMINATION . ( 8 ) THE INFORMATION AVAILABLE TO THE COMMISSION SHOWS THAT IMPORTS OF IRON OR STEEL SECTIONS ORIGINATING IN STATE TRADING COUNTRIES HAVE ALSO INCREASED SIGNIFICANTLY BY 72 000 TONNES BETWEEN 1985 AND 1986 . THE COMMISSION HAD TO TAKE INTO ACCOUNT HOWEVER, THAT ABOUT 80 % OF THESE IMPORTS WERE ORIGINATING IN STATE TRADING COUNTRIES WITH WHICH THE COMMUNITY HAS CONCLUDED BILATERAL STEEL ARRANGEMENTS AND THAT THE INCREASE IN THE VOLUME OF THESE IMPORTS WAS MAINLY DUE TO THE FACT THAT CERTAIN COUNTRIES HAVE MADE FULLER USE IN 1986 OF THE QUOTAS AGREED WITH THE COMMUNITY . THE COMMISSION IS ALSO SATISFIED THAT TOTAL IMPORTS OF IRON AND STEEL SECTIONS ORIGINATING IN COUNTRIES BENEFITING FROM BILATERAL STEEL ARRANGEMENTS WITH THE COMMUNITY DID NOT EXCEED THE QUANTITIES AGREED AND WERE IN FACT 8 % BELOW THE VOLUME REACHED IN 1982 . ( 9 ) IN ADDITION, WITH REGARD TO THE PRICES AT WHICH THESE IMPORTS WERE OFFERED FOR SALE IN THE COMMUNITY, THE COMMISSION, IN THE FRAMEWORK OF THE SURVEILLANCE SYSTEM FOR STEEL IMPORTS FROM THIRD COUNTRIES, HAS NOT RECEIVED ANY SIGNIFICANT COMPLAINTS THAT THE PRICE RULES IN THE COMMUNITY HAVE NOT BEEN OBSERVED . THERE IS NO EVIDENCE THEREFORE THAT THE IMPORTS FROM THE STATE TRADING COUNTRIES HAVE CAUSED INJURY . ( 10 ) THE COMMISSION THEREFORE CONCLUDES THAT THE IMPORTS UNDER CONSIDERATION HAVE BEEN A CAUSE OF INJURY SUFFERED BY THE COMMUNITY INDUSTRY AND CONFIRMS ITS FINDINGS ON INJURY AS SET OUT IN DECISION NO 2158/88/ECSC . E . COMMUNITY INTEREST ( 11 ) NO OBSERVATIONS WERE RECEIVED FROM ANY USER OF IRON OR STEEL SECTIONS IMPORTED FROM YUGOSLAVIA AND TURKEY AND SUBJECT TO PROVISIONAL ANTI-DUMPING DUTIES WITHIN THE TIME LIMIT LAID DOWN IN ARTICLE 2 OF DECISION NO 2158/88/ECSC . ( 12 ) THE COMMISSION, THEREFORE, CONFIRMS ITS CONCLUSION THAT IT IS IN THE COMMUNITY'S INTEREST THAT ACTION BE TAKEN . UNDER THESE CIRCUMSTANCES, PROTECTION OF THE COMMUNITY'S INTEREST CALLS FOR THE IMPOSITION OF DEFINITIVE ANTI-DUMPING DUTIES ON IMPORTS OF CERTAIN IRON OR STEEL SECTION, ORIGINATING IN YUGOSLAVIA AND TURKEY . F . UNDERTAKINGS ( 13 ) SOME EXPORTERS/PRODUCERS OF THE TURKISH PRODUCTS AND AN EXPORTER/PRODUCER OF THE YUGOSLAV PRODUCT HAVING BEEN INFORMED THAT THE MAIN FINDINGS OF THE PRELIMINARY INVESTIGATION WOULD BE CONFIRMED, OFFERED UNDERTAKINGS CONCERNING THEIR EXPORTS OF CERTAIN IRON OR STEEL SECTIONS TO THE COMMUNITY . ( 14 ) THE EFFECT OF THESE UNDERTAKINGS WILL BE TO INCREASE THE EXPORT PRICE OF THE PRODUCTS CONCERNED TO THE COMMUNITY TO AN EXTENT SUFFICIENT TO ELIMINATE THE INJURY CAUSED TO THE COMMUNITY INDUSTRY . THE COMMISSION THEREFORE, AFTER CONSULTATION, CONSIDERS THE UNDERTAKINGS OFFERED ACCEPTABLE AND THAT THE INVESTIGATION MAY BE TERMINATED WITHOUT IMPOSITION OF DEFINITIVE DUTIES IN RESPECT OF THESE IMPORTS . G . RATE OF DEFINITIVE DUTY ( 15 ) IN THE LIGHT OF THE ABOVE DETERMINATION, THE AMOUNTS OF THE DEFINITIVE ANTI-DUMPING DUTY SHOULD BE THE SAME AS THE AMOUNTS OF THE PROVISIONAL ANTI-DUMPING DUTY . H . COLLECTION OF PROVISIONAL DUTY ( 16 ) IN VIEW OF THE IMPORTANCE OF THE DUMPING MARGINS FOUND AND THE SERIOUSNESS OF THE INJURY CAUSED TO COMMUNITY PRODUCERS, IT IS CONSIDERED NECESSARY THAT AMOUNTS SECURED BY WAY OF PROVISIONAL ANTI-DUMPING DUTY SHOULD BE COLLECTED IN FULL, HAS ADOPTED THIS DECISION : ARTICLE 1 THE UNDERTAKINGS GIVEN BY : _ I . ZMIR DEMIR VE ELIK SONAYI, AS , I . ZMIR, _ I . ZDAS DIS TICARET AS , ISTANBUL, _ CEMTAS CELIK MAKINA SANAGI VE TICARET AS , BURSA, TURKEY, _ RMK ZENICA, ZENICA, YUGOSLAVIA ARE HEREBY ACCEPTED AND THE INVESTIGATION WITH REGARD TO THESE COMPANIES IS TERMINATED . ARTICLE 2 1 . A DEFINITIVE ANTI-DUMPING DUTY IS HEREBY IMPOSED ON IMPORTS OF U OR I SECTIONS OF A HEIGHT OF 80 MM OR MORE AND BLANKS THEREFOR CONTAINING BY WEIGHT LESS THAN 0,6 % OF CARBON, CORRESPONDING TO CN CODES EX 7207 19 31, EX 7207 20 71, EX 7216 31 00 AND EX 7216 32 00 ORIGINATING IN YUGOSLAVIA OR TURKEY . 2 . THE AMOUNT OF THE DUTY SHALL BE FOR IRON AND STEEL SECTIONS ORIGINATING IN : _ YUGOSLAVIA : ECU 39 PER TONNE, _ TURKEY : ECU 30 PER TONNE . 3 . NOTWITHSTANDING PARAGRAPH 2, THE DUTY SHALL NOT APPLY FOR THE PRODUCTS CONCERNED : _ PRODUCED BY I . ZMIR DEMIRNE CELIK SANAYI, AS , IZMIR, TURKEY AND EXPORTED BY I . ZDAS DISTICARET AS , ISTANBUL, TURKEY _ PRODUCED AND EXPORTED BY CEMTAS CELIK MAKINA SANAYI VE TICARET AS , BURSA, TURKEY . _ PRODUCED AND EXPORTED BY RMK ZENICA, ZENICA, YUGOSLAVIA . 4 . THE PROVISIONS IN FORCE CONCERNING CUSTOMS DUTIES SHALL APPLY . ARTICLE 3 THE AMOUNTS SECURED BY WAY OF PROVISIONAL ANTI-DUMPING DUTY PURSUANT TO DECISION NO 2158/88/ECSC SHALL BE DEFINITIVELY COLLECTED IN FULL . ARTICLE 4 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY FOLLOWING THAT OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS, 18 NOVEMBER 1988 . FOR THE COMMISSION WILLY DE CLERCQ MEMBER OF THE COMMISSION ( 1 ) OJ NO L 209, 2 . 8 . 1988, P . 18 . ( 2 ) OJ NO L 190, 21 . 7 . 1988, P . 5 .